Citation Nr: 0833990	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disorder, with leg muscle aches, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a central nervous 
system disorder, with unexplained memory loss, to include as 
due to an undiagnosed illness. 

3.  Entitlement to service connection for a psychoneurotic 
disorder, with sleep disturbances and difficulty 
concentrating, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a skin disorder, 
with unexplained rashes, to include as due to an undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1988 to June 1992, 
with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania. 

The veteran appeared at a personal hearing before the 
undersigned Acting Veterans Law Judge in January 2007.  A 
transcript of the hearing is contained in the claims folder. 

These issues were previously before the Board in October 
2007, when they were remanded for further development.  
Service connection for post-traumatic stress disorder (PTSD), 
the residuals of exposure to ionizing radiation, and the 
residuals of exposure to asbestos were denied in October 
2007.  These matters are no longer before the Board, and the 
claim for PTSD will not be revisited as part of the veteran's 
claim for service connection for a psychoneurotic disorder.  

The record indicates that VA received information pertaining 
to the death of the veteran's representative, a private 
attorney, in June 2008.  The veteran was notified of his 
death in a June 2008 letter and provided with an opportunity 
to appoint a new representative.  The letter included a list 
of service organizations that provided free representation, 
as well as the forms required to appoint either a private 
attorney or a service organization as a representative.  The 
veteran did not reply to this letter.  The Board will assume 
that he wishes to proceed without representation, and will 
continue with the review of his appeal. 


FINDINGS OF FACT

1.  The veteran has a current diagnosis of bilateral shoulder 
strain with x-ray evidence of mild arthritic change, but 
without evidence of a nexus between this disability and 
active service.  

2.  Other than the bilateral shoulder disability, the 
objective medical evidence does not show that the veteran has 
a current, chronic musculoskeletal disorder with leg muscle 
aches.  

3.  The objective medical evidence does not show that the 
veteran has a current, chronic central nervous system 
disorder with unexplained memory loss.  

4.  The objective medical evidence does not show that the 
veteran has a current, chronic psychoneurotic disorder, with 
sleep disturbances and difficulty concentrating. 

5.  The objective medical evidence does not show that the 
veteran has a current, chronic skin disability with 
unexplained rashes.


CONCLUSIONS OF LAW

1.  A musculoskeletal disorder with leg muscle aches, to 
include as due to an undiagnosed illness, was not incurred 
due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007). 

2.  A central nervous system disorder with unexplained memory 
loss, to include as due to an undiagnosed illness, was not 
incurred due to active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 

3.  A psychoneurotic disorder, with sleep disturbances and 
difficulty concentrating, to include as due to an undiagnosed 
illness, was not incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007). 

4.  A skin disorder with unexplained rashes, to include as 
due to an undiagnosed illness, was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Any error in 
VCAA notification should be presumed prejudicial, and VA has 
the burden of rebutting this presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of 38 C.F.R. § 3.159(b)(1) 
in September 2004.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in an August 2006 
letter, and again in a November 2007 letter.  The veteran's 
claim was readjudicated after the receipt of this information 
in an April 2008 Supplemental Statement of the Case.  
Furthermore, the Board notes that any deficiency in the 
Dingess notice would not be prejudicial, as this case 
involves only service connection claims.  With service 
connection cases, no disability rating or effective date is 
assigned when service connection is denied, as here.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board also notes that the veteran has been afforded VA 
examinations in conjunction with this appeal.  The Board 
found in the January 2007 remand that these examinations did 
not contain all of the information that would be considered 
helpful in reaching a decision pertaining to claims for 
disabilities based on undiagnosed illnesses, and requested 
that additional examinations be conducted.  However, the 
veteran failed to report for an examination scheduled for 
March 2008.  He has not provided a reason for his failure to 
report.  The notification letters were mailed to his last 
known address and there is no indication they were returned 
as undeliverable, and thus he is presumed to have received 
the notifications.

The veteran's failure to report has deprived the Board of 
evidence that would have possibly been favorable to his claim 
and would have surely been useful in reaching a 
determination.  However, "[T]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the Board will adjudicate the veteran's 
claim based on the available facts. 

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



Service Connection

The veteran contends that he has developed several 
disabilities as a result of an undiagnosed illness.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence includes x-ray findings of arthritic changes in 
the veteran's shoulders.  If degenerative arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Disabilities claimed as the result of an undiagnosed illness 
are governed by additional regulations.  Under 38 C.F.R. 
§ 3.317(a)(1)(i), service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011.  See 38 U.S.C.A. § 1117.

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; such unexplained multi-symptom illnesses defined by 
a cluster of signs or symptoms as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome; or any diagnosed 
illness that the Secretary determines under 38 U.S.C.A. § 
1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

As this regulation indicates that objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification, VA must take the veteran's 
subjective complaints into consideration in adjudicating 
these claims.  Accordingly, claims predicated on this theory 
need to be addressed by an examination focused on: (1) 
whether the claimed disorders are chronic in nature; and (2) 
if so, whether they are attributable to a known clinical 
diagnosis.

Notwithstanding the above, the Federal Circuit has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as due to 
an undiagnosed illness, but must also determine whether the 
disability is the result of active service under 38 C.F.R. 
§ 3.303(d).  In other words, the fact that the illness may 
not meet the requirements of 38 C.F.R. § 3.317 would not in 
and of itself preclude the veteran from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Musculoskeletal Disability

The Board finds that entitlement to service connection for a 
musculoskeletal disability is not warranted either as due to 
an undiagnosed illness or as the result of direct causation.  
At this juncture, the Board notes that the veteran testified 
at the January 2007 hearing that his claim should include leg 
twitching instead of leg pain.  The veteran stated that this 
began in or shortly after boot camp.  See Transcript of 
January 2007 hearing.  The Board notes that this dates the 
initial occurrence of this symptom prior to the veteran's 
deployment to Southwest Asia.

The service medical records show treatment for a muscle 
strain of the left upper leg in May 1989 and a laceration of 
the right elbow in June 1989.  The veteran did not receive 
any additional treatment for these injuries subsequent to the 
initial treatment.  There is no evidence of any further 
complaints or treatment for the left upper leg, the right 
elbow, or any other musculoskeletal disability during 
service, including leg twitching.  The May 1992 discharge 
examination found that the upper extremities, the lower 
extremities, and the musculoskeletal system were all normal.  

The post service medical records include an August 2004 VA 
Persian Gulf examination.  The veteran complained of shoulder 
pain, which he reported began in June 1994.  The 
musculoskeletal examination noted full range of motion of all 
joints, although there was mild tenderness on palpation of 
the shoulders.  The diagnoses included arthralgia of the 
shoulders.  

The post service medical records include a February 2005 VA 
orthopedic examination.  The examination was mainly concerned 
with the veteran's shoulder complaints.  The veteran 
indicated that he did not sustain a shoulder injury during 
service.  The diagnoses were right and left shoulder strain.  
An x-ray study conducted at this time revealed mild arthritic 
changes in each acromioclavicular joint.  

The veteran is not entitled to service connection for a 
musculoskeletal disability on the basis of direct causation.  
The service medical records show one time treatments for 
injuries to the left upper leg and the right elbow.  These 
injuries resolved without evidence of residual disability.  
The post service medical records do not contain any objective 
evidence of current left upper leg or right elbow 
disabilities.  

Although the post service medical records do confirm that the 
veteran has a bilateral shoulder disability, these also show 
that the veteran denied any shoulder injuries during service.  
He reported that his shoulder problems began in June 1994, 
which was two years after discharge from service and one year 
after the end of the presumptive period.  There is no medical 
opinion that relates the veteran's shoulder disabilities to 
active service, and the veteran did not report for the 
examination in which such an opinion might have been 
obtained.  Without evidence of a current musculoskeletal 
disability that is related to injury or disease in active 
service, entitlement to service connection on a direct basis 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran is also not entitled to service connection for a 
musculoskeletal disorder as a result of an undiagnosed 
illness.  The February 2005 VA examination diagnosed strains 
of the right and left shoulders, and x-ray study revealed 
degenerative changes.  As these are known diagnoses, this 
precludes service connection on the basis of an undiagnosed 
illness.  38 C.F.R. § 3.317.  

As for the rest of the veteran's musculoskeletal system, 
there is no indication that he currently has a chronic 
disability.  The August 2004 VA examination did not record 
any subjective complaints of joint pain except for the 
veteran's shoulders, and the examination was normal.  The 
findings on the February 2005 VA examination were similar.  
There is no objective evidence that the veteran has a chronic 
musculoskeletal disability that involves any joint other than 
the shoulders.  Therefore, entitlement to service connection 
for a musculoskeletal disability due to an undiagnosed 
illness is precluded.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.317.  See Degmetich v Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997).  

Central Nervous Disorder with Memory Loss

The service medical records are negative for evidence of a 
neurologic disorder.  The May 1992 discharge examination 
found that the neurologic system was normal.  

The post service medical records are also negative for 
evidence of neurological disability.  

The August 2004 Persian Gulf examination noted the veteran's 
complaints of short term memory loss but also found that the 
neurological examination was grossly intact.  

The veteran was afforded a VA neurological examination in 
February 2005.  He had complaints of constant jitters and 
short term memory loss.  However, the examination failed to 
identify any symptoms other than a very fine tremor on fixed 
position testing.  No definite neurologic syndrome was seen.  
The veteran's performance did not warrant a diagnosis of 
impaired cognitive functioning, and a computed tomography 
scan of the head was normal.  

The veteran underwent additional neuropsychological testing 
in April 2005 as a result of his reports of short-term memory 
loss.  The veteran reported difficulty in learning new 
information and in organizing his thoughts.  However, testing 
showed that his general memory functioning was in the average 
range of performance.  Although it was possible that very 
mild encoding deficits were present, his performance was 
reflective of intact memory functions.  In summary, the 
veteran's reported history and his performance on the 
evaluation did not warrant a diagnosis reflective of impaired 
cognitive functioning.  

The Board finds that entitlement to service connection for a 
central nervous system disorder with unexplained memory loss 
is not warranted on either a direct basis or as a result of 
an undiagnosed illness.  There is no objective medical 
evidence to support the veteran's assertions that he has 
memory loss or any other neurological impairment.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich, 104 
F.3d 1328 (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, as there are no signs or other objective 
medical evidence to show that the veteran has memory loss, 
there is no basis for an award of service connection on 
either a direct basis or as a result of undiagnosed illness.  
Similarly, as there is no finding of any neurological 
impairment, service connection for a disorder of the nervous 
system may not be awarded.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.317.  



Psychoneurotic Disorder with Sleep Disturbances and 
Concentration Problems

The service medical records show that the veteran was treated 
for alcohol dependence during service, but are negative for 
evidence of any other psychoneurotic disorder.  The May 1992 
discharge examination was normal.  

The post service medical records show that the veteran was 
hospitalized for alcohol dependence, cocaine dependence, and 
intravenous drug use at a VA facility in October 1993.  No 
other psychoneurotic findings were noted.  

The August 2004 Persian Gulf examination did not contain any 
psychoneurotic complaints.  

The veteran was afforded a VA psychiatric examination in 
February 2005.  The claims folder was reviewed.  His symptoms 
included difficulty in falling asleep.  Following the 
examination, the diagnoses were adjustment disorder with 
mixed anxiety and depressed mood, episodic alcohol abuse, 
alcohol dependence by history in sustained full remission, 
and drug abuse by history in sustained full remission.  

The veteran underwent additional testing for his 
concentration at the April 2005 neuropsychological 
consultation.  His performance was reflective of some periods 
of inattention, but he displayed an adequate level of 
attention throughout the assessment.  The summary stated that 
the veteran displayed low average to average attention 
abilities.  The examiner concluded that the veteran's 
reported history and his performance on the evaluation did 
not warrant a diagnosis reflective of impaired cognitive 
functioning.  

Service connection for a psychoneurotic disorder with sleep 
disturbances and difficulty concentrating is not warranted on 
any basis.  As with the claim for service connection for the 
central nervous disorder, there is no objective evidence that 
the veteran has a current chronic psychoneurotic disorder.  

The February 2005 examination reached diagnoses of an 
adjustment disorder with mixed anxiety and depressed mood, 
episodic alcohol abuse, alcohol dependence by history in 
sustained full remission, and drug abuse by history in 
sustained full remission.  None of these diagnoses represent 
disabilities for which service connection may be awarded.  

The veteran's adjustment disorder is not shown to be a 
chronic condition.  Furthermore, congenital or developmental 
defects, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  As for the 
diagnoses of alcohol and drug abuse and dependence, the law 
and regulations further provide that compensation shall not 
be paid if the claimed disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2007).  

The remaining medical records are negative for a current 
chronic psychoneurotic disorder, to include difficulty with 
concentration or sleep problems.  The April 2005 examination 
found the veteran's concentration to be in the average to low 
average range, but this did not warrant a diagnosis 
reflective of impaired cognitive functioning.  Although the 
veteran reported sleep problems in February 2005, this has 
not been objectively confirmed, nor are there any further 
reports of this symptom which could indicate a chronic 
disability.  The Board again notes that the veteran failed to 
report for an examination which may have been useful in 
establishing the presence of a current chronic psychoneurotic 
disability.  Based on the available evidence, there is no 
evidence of such a disability, and service connection on both 
a direct basis and as due to an undiagnosed illness is 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.317; see 
Degmetich, 104 F.3d at 1331-33.  

Skin Disability

The service medical records are negative for evidence of a 
skin disability.  The May 1992 separation examination found 
the skin to be normal.  

The post service medical records are also negative for 
objective evidence of a skin disability.  

The veteran was afforded a physical examination during his 
October 1993 hospitalization.  A skin disability was not 
identified. 

The veteran reported a history of a rash on his neck that 
began in June 1994 during the August 2004 VA Persian Gulf 
examination.  The rash was not currently present, and the 
remainder of the veteran's skin was negative for evidence of 
a lesion or rash. 

At a February 2005 VA examination, the veteran reported that 
he would get an intermittent rash over his chest when exposed 
to sun.  The rash was not currently present.  The records 
were reviewed in conjunction with this examination.

The Board concludes that as there are no signs or other 
objective medical evidence to show that the veteran has a 
current chronic skin disability, there is no basis for an 
award of service connection on either a direct basis or as a 
result of undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.317.  


ORDER

Entitlement to service connection for a musculoskeletal 
disorder, with leg muscle aches, to include as due to an 
undiagnosed illness is denied. 

Entitlement to service connection for a central nervous 
system disorder, with unexplained memory loss, to include as 
due to an undiagnosed illness is denied. 

Entitlement to service connection for a psychoneurotic 
disorder, with sleep disturbances and difficulty 
concentrating, to include as due to an undiagnosed illness is 
denied. 



Entitlement to service connection for a skin disorder, with 
unexplained rashes, to include as due to an undiagnosed 
illness is denied. 



_____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


